PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Grazziotin et al.
Application No. 16/382,813
Filed: April 12, 2019
For: Method and System for Interactive Search Indexing

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 25, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed April 13, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned July 14, 2021. A Notice of Abandonment was mailed on July 29, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1200, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET